Case 1:20-cv-00030 Document1 Filed 11/13/20 Page 1of5
Ieee
FILED

0 wen cede Page | of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

UNITED STATES DISTRICT COUR

 

wo 13 207
Nov 1 3 OH

 

vce forthe . fe Re Korerr Hiariene Mende
District of Northern Mariana Islands, oy __.. wesiny Clee) epee
LB | Obstble Zjradhare )
=) intiff’Petitioner —_ )
f ) Civil Action No.
GIG Benes “W 20-00030;
Defendant/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Long Form)

 

Affidavit in Support of the Application Instructions

I am a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.
that I am unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that I am entitled to the relief requested. I declare = “none,” or “not applicable (N/A),” write that response. If
under penalty of perjury that the information below is — you need more space to answer a question or to explain your
true and understand that a false statement may result in answer, attach a separate sheet of paper identified with your
a dismissal of my claims. name, your case's docket number, and the question number.

set LE Lay bByecbors Date: VAAL om —
—

le For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.

 

 

 

 

 

 

 

 

Income source Average monthly income Income amount expected
amount during the past 12 next month
months
You Spouse You Spouse
, oo
Employment $ 1400 S— 00. § §
Self-employment $ O £6 $ $ ¢
Income from real property (such as rental income) $ NA § $ $

 

fF
GF
A

Interest and dividends f
§ N A.
Gifts
Shy IA § § §
Alimony g NA

Child support é
‘NA : °

 

 

<3
Se]
oF

 

 

 

 

Oo

 

 

 

 
Case 1:20-cv-00030 Document1 Filed 11/13/20 Page 2 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Retirement (such as social security, pensions, annuities,
insurance) $ SA $ $ $
Disability (such as social security, insurance payments) $ NA $ $ $
Unemployment payments ey } A ? § t $ § $
Public-assistance (such as welfare) $ N A. $ zy 9? § $
sf )e / ~
Other (specify): $ AJ Jj ih $ $ $
6
Total monthly income: $ 0.00 |$ 0.00;$ 0.00 |$ 0.00
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer Address Dates of employment Gross
monthly pay
+ , 83-3F75 . fe 5 &.
A*Coneutting [4004 $hoig- “7/aoso _§ 400"
$
3. List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
NA $
/ $
$
4, How much cash do you and your spouse have? $ ( ), A
Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution Type of account Amount you have Amount your
‘ spouse has
First Hawarian Bank Check; 5 q sy,
ing 0.9 YA
JY $ $
$ $

 

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
Case 1:20-cv-00030 Document 1 Filed 11/13/20 Page 3 of 5

Page 3 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishings.

 

Assets owned by you or your spouse

 

Home (Value) $ Aj Va
Other real estate (Value) /
s NA

Motor vehicle #/ (Value) $ { 200 ee

Make and year: ehh {¢ 2007 Wisse Q Now, Needs
Model: Da Clutch - Not

Registration #: WorKing °
Motor vehicle #2 (Value) $ ¢

 

 

 

 

 

 

 

Make and year:

 

Model:

 

Registration #:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other assets (Value) $
Other assets (Value) $
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money
$ $
Va
f
$ $
$ $
7. State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only) Relationship Age

 

ZY. MeEZ 4
Z-O,4-T- ns

Z-Z. 1-2 MEW Esrv)

 

 

 

 

 

 

 
Case 1:20-cv-00030 Document1 Filed 11/13/20 Page 4of5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Page 4 of 5

 

8.

Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your

spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the

monthly rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You Your spouse

Rent or home-mortgage payment (including lot rented for mobile home)

Are real estate taxes included? O Yes O No $ ABO 2d $

Is property insurance included? O Yes O No
Utilities (electricity, heating fuel, water, sewer, and telephone) $ boo” $
Home maintenance (repairs and upkeep) $ ( 5b eo $
Food $ sco 7 |s
Clothing $ 50 2 $
Laundry and dry-cleaning $ 5Of $
Medical and dental expenses 3 \1 00 OAS $
Transportation (nor including motor vehicle payments) $ \ $
Recreation, entertainment, newspapers, magazines, etc. $ AA VA, $
Insurance (not deducted from wages or included in mortgage payments) :

Homeowner's or renter's: $ $

Life: $ $

Health: $ $

Motor vehicle: $ ] Vs) aS $

Other: $ $
Taxes (not deducted from wages or included in mortgage payments) (specify): $ 5
Installment payments

Motor vehicle: us fa. $ 2 T=) @B Is

Credit card (name): ABC pend $ $

Department store (name): $ $

Other: $ $
Alimony, maintenance, and support paid to others $ 2- ed $

 

 

 

 

“Wher t Can By

#.
Case 1:20-cv-00030 Document1 Filed 11/13/20 Page5of5

 

 

 

 

 

Page 5 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Regular expenses for operation of business, profession, or farm (attach detailed $ WV $
statement) A
4
Other (specify): $ $
Total monthly expenses: 0.008 0.00

10.

uk: j ~b,
re sy a prepee

12.

 

 

 

 

Do you expect any major changes to your Ang tom uses? or Pith or in = be ssets or liabilities during the

next 12 months? Tram On the ulay :

O Yes O No If yes, describe On armattached sheet.
Have you spent — or will you be spending — any money for expenses or “Hee fees in > Be with thi
lawsuit? G Yes ONo L ubuld Ke f petit. on the Gort Re ay A ierney,

If yes, how much? $

Provide any other information that & ill help explain why you cannot pay the costs of these proceedings.

& Nelorn that Shoild be artving wsthdn lor

Identify the 2 1. state of your legal residence.

Daipen, Chinatown, UP

Your daytime phone number: G70 - 233-0 le |
Your age: St Your years of schooling: 5. E. D.
